DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chad J. Wickman on 11/17/21.
The application has been amended as follows: 

21. (Currently Amended) A method of providing diabetes therapy, comprising: 
receiving information relating to glucose levels of a user from a continuous glucose monitoring device; 
evaluating a user's management of the user's glucose levels based on the information relating to glucose levels; 
determining one or more past user practices that could be modified to improve the user's management of the user's glucose levels based on the evaluation; and 
providing a message to the user with advice as to how the user can modify the one or more past user practices to improve the user's management of the user's glucose levels.  
23. (Currently Amended) The method of claim 21, wherein the one or more past user practices include a user's behavior in using insulin to manage the user's glucose levels.  
24. (Currently Amended) The method of claim 23, wherein the user's behavior in using insulin to manage the user's glucose levels includes the user's use of an insulin pump.  
25. (Currently Amended) The method of claim 21, wherein the 

27. (Currently Amended) The method of claim 21, wherein the 
31. (Currently Amended A method of providing diabetes therapy, comprising: 
receiving information relating to glucose levels of a user from a continuous glucose monitoring device; 
receiving information relating to meals consumed by the user; 
evaluating a user's management of the user's glucose levels based on the information relating to glucose levels and the information relating to meals consumed by the user; 
determining one or more dietary habits of the user that could be modified to improve the user's management of the user's glucose levels based on the evaluation; and 
providing a message to the user regarding the one or more dietary habits.  
36. (Currently Amended) A method of providing diabetes therapy, comprising: 
receiving information relating to glucose levels of a user from a continuous glucose monitoring device; 
receiving information relating to a user's behavior in using insulin to manage the user's glucose levels; 
evaluating a user's management of the user's glucose levels based on the information relating to glucose levels and the information relating to the user's behavior in using insulin to manage the user's glucose levels; 
determining how the user's behavior in using insulin to manage the user's glucose levels could be modified to improve the user's management of the user's glucose levels based on the evaluation; and
providing a message to the user regarding modification of the user's behavior in using insulin to manage the user's glucose levels.  
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The closet prior art of record is Galley et al. (US 6,544,212), however these references do not disclose the device as claimed or described above.
Regarding claim 21, Galley discloses a method of providing diabetes therapy, comprising: 
a) receiving information relating to glucose levels of a user from a continuous glucose monitoring device (e.g. multiples daily spot glucose measurements to continuous glucose monitoring, col. 3, lines 22-27, Figs. 2-4 also show the glucose levels during 24 hours control day); 
b) evaluating/predicting the user's management of the user's glucose levels (current glucose value, for expected delay in glucose measurement, as shown in equation (1), in col. 7, lines 24-51) based on the information relating to glucose levels G(i)
                      
    PNG
    media_image1.png
    486
    476
    media_image1.png
    Greyscale

c) determining one or more past user practices (e.g. BasalRequirement(i), amount of insulin required in the i’th cycle to maintain current glucose, see equation (1) and col. 7, lines 29-49) that could be modified to improve the user's management of the user's glucose levels based on the evaluation).


    PNG
    media_image2.png
    257
    459
    media_image2.png
    Greyscale

then the control unit 14 makes a recommended insulin dose (equivalent to the amount of the insulin dose could be modified) using equation (3) to improve the user’s management of the user’s glucose level based on the evaluation (from the glucose level in step b or the glucose level in the equation (1) above).

    PNG
    media_image3.png
    181
    449
    media_image3.png
    Greyscale


Galley fails to disclose providing a message to the user with advice as to how the user can modify the one or more past user practices to improve the user’s management of the user’s glucose level. 
Regarding claims 31 & 36, with the same analysis above.  Galley fails to disclose providing a message to the user with advice as to how the user can modify the one or more past user practices to improve the user’s management of the user’s glucose level. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783